Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features: storage device, comprising: a memory comprising non-volatile memory; and a controller configured to program an open block of the non-volatile memory a plurality of times, to perform an attempt to erase a plurality of closed blocks of the non-volatile memory after each of the plurality of times.
Referenced prior art include:
US 20200167232 (LEE) teaching method for operating a memory system which includes a memory device and a controller for controlling the memory device, the operating method includes detecting one or more erase pages included in each of the open memory blocks; checking an erase threshold distribution corresponding to each of the erase pages; counting a number of first bad pages among the erased pages based on the erase threshold distribution.
US 20090070518 (Traister et al) nonvolatile memory array, selected blocks are maintained as open blocks that are available to store additional data without being erased first.

However, the claim amendment and applicant’s arguments cover the reasons for allowance, as none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure, specifically:
controller to: determine a number of consecutive erase failures based on the attempt to erase the plurality of closed blocks, and identify the open block as a bad block when the number of consecutive erase failures meets a threshold, wherein the open block identified as the bad block is a common open block between a plurality of lists of open blocks that are stored in the non-volatile memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136